
	

116 SRES 126 ATS: Expressing support for the designation of the week of March 25 through March 29, 2019, as “Public Schools Week”. 
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 126
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2019
			Ms. Collins (for herself, Mr. Tester, Mrs. Capito, Mr. Jones, Mr. Brown, Mr. Whitehouse, Mr. Van Hollen, Mr. King, Ms. Warren, Ms. Smith, Mr. Carper, Mr. Durbin, Mr. Kaine, Ms. Hassan, Mr. Blumenthal, Mr. Sanders, Ms. Baldwin, Mrs. Shaheen, Mr. Bennet, Mr. Reed, Mr. Booker, Mrs. Feinstein, Ms. Klobuchar, Ms. Hirono, Ms. Rosen, Ms. Sinema, and Ms. Harris) submitted the following resolution; which was considered and agreed to 
		
		RESOLUTION
		Expressing support for the designation of the week of March 25 through March 29, 2019, as Public Schools Week. 
	
	
 Whereas public education is a significant institution in a 21st-century democracy; Whereas the public schools in the United States are where students come to be educated about the values and beliefs that hold the people of the United States together as a nation;
 Whereas public schools prepare young people of the United States to contribute to the society, economy, and citizenry of the country;
 Whereas 90 percent of children in the United States attend public schools; Whereas local, State, and Federal lawmakers should prioritize support for strengthening the public schools of the United States and empower superintendents, principals, and other school leaders to implement, manage, and lead school districts and schools in partnership with educators, parents, and other local education stakeholders;
 Whereas local, State, and Federal lawmakers should support services and programs such as counseling, extracurricular activities, and mental health supports that are critical to help students engage in learning;
 Whereas public schools should foster inclusive, safe, and high-quality environments where children can learn to think critically, problem solve, and build relationships;
 Whereas public schools should provide an environment in which all students can have the opportunity to succeed beginning in their earliest years, regardless of who they are or where they live;
 Whereas Congress should support efforts to advance equal opportunity and excellence in public education and to implement continuous improvement and evidence-based practices;
 Whereas every child should receive an education that helps the child reach the child’s full potential and to attend schools that offer a high-quality educational experience;
 Whereas Federal funding, in addition to local and State funds, supports the access of students to inviting classrooms, well-prepared educators, and services to support healthy students, such as nutrition and after school programs;
 Whereas teachers, paraprofessionals, and principals should provide a well-rounded education and strive to create joy in learning;
 Whereas superintendents, principals, other school leaders, teachers, paraprofessionals, and parents make public schools vital components of communities and are working hard to improve educational outcomes for children across the country; and
 Whereas the week of March 25 through March 29, 2019, would be an appropriate period to designate as Public Schools Week: Now, therefore, be it   That the Senate supports the designation of the week of March 25 through March 29, 2019, as Public Schools Week.
		
